DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:   
Claim 13, “a semiconductor element of voltage-controlled type” in line 1 should be --the semiconductor element of voltage-controlled type --.
Claim 13, “a drive circuit” in line 2 should be – the drive circuit --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, 13-15 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Akahane et al. (WO 2019077895A1 and Akahane hereinafter)
Regarding claim 1, Akahane discloses a current detection circuit [fig. 1] comprising: a current detection unit [351, fig. 1] that detects a control current [Ig] flowing between a control terminal [G] of a semiconductor element [13] of voltage-controlled type having a current detection terminal [S], and a drive circuit [33]; an overcurrent detection unit [353, figs. 1 and 3] that detects an overcurrent based on a result of comparing [using 3533, fig. 3] a sense voltage [Vs, fig. 3] with a sense reference voltage [Vref, fig. 3], the sense voltage [Vs, fig. 1] corresponding to a sense current [Is, fig. 1] flowing through the current detection terminal; and an adjustment unit [355, fig. 1] that adjusts the sense reference voltage based on a detection result [Vton, fig. 1] of the current detection unit [351, fig. 1].
Regarding claim 2, Akahane discloses wherein the current detection unit detects a potential difference [potential difference of drv and Vg, fig. 2] between a side closer to the control terminal [terminal drv side] and a side closer to the drive circuit of a first current detection resistor [3511, fig. 2] which is electrically connected between the control terminal and the drive circuit [fig. 2].
Regarding claim 10, Akahane discloses a current detection circuit [fig. 1] comprising: a current detection unit [351, fig. 1] that detects a control current [Ig] flowing between a control terminal [G] of a semiconductor element [13] of voltage-controlled type having a current detection terminal [S], and a drive circuit [33]; an overcurrent detection unit [353, figs. 1 and 3] that detects an overcurrent based on a result of comparing  [3533, fig. 3] a sense voltage [Vs, fig. 3] with a sense reference voltage [Vref, fig. 3], the sense voltage corresponding to a sense current [Is, fig. 1] flowing through the current detection terminal; and an adjustment unit [355, fig. 1] that sets, based on a detection result [Vton, fig. 1] of the current detection unit, the sense reference voltage in a transient period during turn on and turn off of the semiconductor element to be higher than the sense reference voltage in a period other than the transient period [see page 4].
Regarding claim 11, Akahane discloses wherein the current detection unit detects a potential difference [potential difference of drv and Vg, fig. 2] between a side closer to the control terminal [terminal drv side] and a side closer to the drive circuit of a first current detection resistor [3511, fig. 2] which is electrically connected between the control terminal and the drive circuit [fig. 2].
Regarding claim 13, Akahane discloses a semiconductor module comprising: a semiconductor element of voltage-controlled type [13]; a drive circuit [33] that drives a control terminal of the semiconductor element; and the current detection circuit according to claim 1.
Regarding claim 14, Akahane discloses a current detection method [fig. 1] comprising: detecting a control current [Ig] flowing between a control terminal [G] of a semiconductor element [13] of voltage-controlled type having a current detection terminal [S], and a drive circuit [33]; detecting an overcurrent based on a result of comparing [using 3533, fig. 3] a sense voltage [Vs, fig. 3] with a sense reference voltage [Vref, fig. 3], the sense voltage corresponding to a sense current [Is, fig. 1] flowing through the current detection terminal; and adjusting [using 355, fig. 1] the sense reference voltage, based on a detection result [Vton, fig. 1] of the control current.
Regarding claim 15, Akahane discloses wherein the detecting of the control current includes detecting a potential difference  [potential difference of drv and Vg, fig. 2] between a side closer to the control terminal [terminal drv side] and a side closer to the drive circuit of a first current detection resistor [3511, fig. 2] which is electrically connected between the control terminal and the drive circuit [fig. 2].
Regarding claim 19, Akahane discloses wherein the adjusting includes setting, based on the detection result of the control current, the sense reference voltage in a transient period during turn on and turn off of the semiconductor element to be higher than the sense reference voltage in a period other than the transient period [see page 4].
Claims 1-6, 10-11 and 13-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Akahane (US 2019/0187190)
Regarding claim 1, Akahane discloses a current detection circuit [see fig. 1] comprising: a current detection unit [31] that detects a control current [Is] flowing between a control terminal [g] of a semiconductor element [XD2] of voltage-controlled type having a current detection terminal [s], and a drive circuit [22]; an overcurrent detection unit [43] that detects an overcurrent based on a result of comparing a sense voltage [Vs] with a sense reference voltage [Vref1], the sense voltage corresponding to a sense current [Is] flowing through the current detection terminal; and an adjustment unit [42] that adjusts the sense reference voltage based on a detection result of the current detection unit [Vton].
Regarding claim 2, Akahane discloses [fig. 1] wherein the current detection unit detects a potential difference between a side closer to the control terminal [terminal g] and a side closer to the drive circuit of a first current detection resistor [Rig] which is electrically connected between the control terminal and the drive circuit.
Regarding claim 3, Akahane discloses [fig. 1] further comprising: a voltage detection unit [32] that detects a voltage [vdiv] on the side closer to the drive circuit [Vdrv] or the side closer to the control terminal [Vg] of the first current detection resistor; and a voltage determination unit [41] that determines whether the detected voltage obtained by the voltage detection unit exceeds a control reference voltage [Vg], wherein the adjustment unit adjusts the sense reference voltage, further based on a determination result of the voltage determination unit [Vdic].
Regarding claim 4, Akahane discloses [fig. 1] wherein the adjustment unit sets the sense reference voltage to be high, provided that the potential difference, which is obtained by subtracting the voltage on the side closer to the control terminal of the first current detection resistor from the voltage on the side closer to the drive circuit, exceeds a first threshold value [Vth2] and that the detected voltage obtained by the voltage detection unit is lower than or equal to the control reference voltage [para. 41-43].
Regarding claim 5, Akahane discloses [fig. 2] wherein the adjustment unit sets, based on the detection result of the current detection unit and the determination result of the voltage determination unit, the sense reference voltage to be high in a transient period during turn on of the semiconductor element.
Regarding claim 6, Akahane discloses [fig. 2]  wherein the adjustment unit sets, based on the detection result of the current detection unit, the sense reference voltage in a transient period during turn on and turn off of the semiconductor element to be higher than the sense reference voltage in a period other than the transient period.
Regarding claim 10, Akahane discloses  a current detection circuit [fig. 1] comprising: a current detection unit [31] that detects a control current [Ig] flowing between a control terminal [g] of a semiconductor element [XD2] of voltage-controlled type having a current detection terminal [s], and a drive circuit [22]; an overcurrent detection unit [43] that detects an overcurrent [Vdoc] based on a result of comparing a sense voltage [Vs] with a sense reference voltage [Vref1], the sense voltage corresponding to a sense current [Is] flowing through the current detection terminal; and an adjustment unit [42] that sets, based on a detection result of the current detection unit [Vton], the sense reference voltage in a transient period during turn on and turn off of the semiconductor element to be higher than the sense reference voltage in a period other than the transient period [see fig. 2].
Regarding claim 11, Akahane discloses [fig. 1] wherein the current detection unit detects a potential difference between a side closer to the control terminal [terminal g] and a side closer to the drive circuit of a first current detection resistor [Rig] which is electrically connected between the control terminal and the drive circuit.
Regarding claim 13, Akahane discloses [fig. 1] a semiconductor module comprising: a semiconductor element of voltage-controlled type; a drive circuit that drives a control terminal [g] of the semiconductor element; and the current detection circuit according to claim 1.
Regarding claim 14, Akahane discloses a current detection [fig. 1] method comprising: detecting a control current [Ig] flowing between a control terminal [g] of a semiconductor element [XD2] of voltage-controlled type having a current detection terminal [s], and a drive circuit [22]; detecting an overcurrent [vdoc] based on a result of comparing a sense voltage [vs] with a sense reference voltage [vref1], the sense voltage corresponding to a sense current flowing through the current detection terminal; and adjusting the sense reference voltage, based on a detection result of the control current [Vton].
Regarding claim 15, Akahane discloses [see fig. 1] wherein the detecting of the control current includes detecting a potential difference between a side closer to the control terminal [terminal g] and a side closer to the drive circuit of a first current detection resistor [Rig] which is electrically connected between the control terminal and the drive circuit.
Regarding claim 16, Akahane discloses [see fig. 1] further comprising: detecting a voltage [vdrv] on the side closer to the drive circuit or the side closer to the control terminal of the first current detection resistor; and determining whether the detected voltage obtained across the first current detection resistor exceeds a control reference voltage [vg], wherein the adjusting includes adjusting the sense reference voltage, further based on a result of the determining.
Regarding claim 17, Akahane discloses [see fig. 1] wherein the adjusting includes setting the sense reference voltage to be high, provided that the potential difference, which is obtained by subtracting the voltage on the side closer to the control terminal of the first current detection resistor from the voltage on the side closer to the drive circuit, exceeds a first threshold value [vth2]  and that the detected voltage across the first current detection resistor is lower than or equal to the control reference voltage [para. 41-43].
Regarding claim 18, Akahane discloses [see fig. 2] wherein the adjusting includes setting, based on the detection result of the control current and the result of the determining of the detected voltage across the first current detection resistor, the sense reference voltage to be high in a transient period during turn on of the semiconductor element.
Regarding claim 19, Akahane discloses [see fig. 2] wherein the adjusting includes setting, based on the detection result of the control current, the sense reference voltage in a transient period during turn on and turn off of the semiconductor element to be higher than the sense reference voltage in a period other than the transient period.
Allowable Subject Matter
Claims 7-9, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842